Title: To George Washington from Elias Boudinot, 16 May 1779
From: Boudinot, Elias
To: Washington, George



Dear Sir
E[lizabeth] T[own, N.J.] Sunday afternoon4 oClock [16 May 1779]

I must beg your Excellency’s excuse from particularly answering your late favour, till I return home—The design of this is merely to acquaint you, that I have very great reason to believe that the design of the Enemy in their late Embarkation is to go along the Coast of Virginia under the Idea of plundering &c. but really to make a sudden March into the Country & rescue Burgoyne’s Troops—I cannot now give your Excellency my reasons for this, farther than it is the Idea of People of Observation in ⟨the⟩ City—They have taken with them a quantity of sp⟨are⟩ Arms—and the two Goodrichs’s—This tally’s with the Letter Communicated to me at Philadelphia, of some extraordinary Maneuvre in Agitation and of depending on the Security of the Americans &c. &c. I thought it best to communicate this Idea to you that on a Comparison of Intelligence the Truth may be guessed at—I am with very great respect Your Excellency’s Most Obedt & Hble Servt
Elias Boudinot

P.S. If this Intelligence should be thought worth Communicating I have particular reasons for begging that the medium may be secreted as it would lead to a suspicion that might prove disagreeable—This is all the Paper I can get.
